DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 8 and 22 are objected to because of the following informalities: 
Claim 8, line 2, recites “between the cap and a lower” but should be amended to instead read --between the cap and the lower-- for proper antecedent basis. 
Claim 22, at line 2, recites “a first axial direction” but should be amended to instead read --the first axial direction-- for proper antecedent basis.
Claim 22, at line 3, recites “thermostatic of mixing” but should be amended to instead read --thermostatic mixing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Regarding claim 7, the claim recites “wherein movement in the first axial direction increases the flow of water”. However, this limitation is indefinite as it is unclear what element or component is required to move in the first axial direction. For examination purposes any prior art element capable of moving in said direction to provide said increase of water flow will be considered to meet the limitations of the claim.
	Regarding claims 8-19 and 22-25, the claims are rejected due to dependence from claim 7.
	Further regarding claim 8, the claim recites a “lower” housing. The term “lower” is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the limitation is indefinite as it is unclear what the “lower” housing must be lower than and there is no frame of reference given as to what would constitute a “lower” versus an “upper” portion of the assembly. For examination purposes any prior art housing portion that is not explicitly described as an upper housing will be considered to meet the limitations of the claim.
	Further regarding claims 13 and 26, the claims recite a “top” surface. The term “top” is a relative term which renders the claim indefinite. The term “top” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
	Further regarding claim 14, the claim appears to be a duplicate of the limitations of amended claim 13 and thus should be canceled. 
	Further regarding claim 22, the claim includes the same issues as noted above in regards to the limitation requiring “movement in the first axial direction”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-14, 18-19, and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izzy (US 2011/0126919) in view of Waudoit (US 2012/0118415).
	As to claim 7, Izzy teaches a faucet assembly comprising:
	a faucet body (see annotated figures), a hot water valve 62, a cold water valve 66, and a thermostatic mixing valve cartridge 20, the cartridge 20 comprising a housing 78 including at least a first inlet 88 configurable to receive water from a first source, an outlet 92 in fluid connection with the first inlet 88, and a second inlet 86 configurable to receive water from a second source, and a thermal motor 94 disposed within the housing,

	Izzy teaches a faucet body (see annotated figures) that is capable of supporting a spout, but does not explicitly teach the faucet body supporting a spout as claimed. However, Waudoit teaches that it is known to provide a thermostatic cartridge assembly with a faucet body supporting a spout 3e (Fig. 9; paragraph 73). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Izzy to include a faucet body supporting a spout as taught by Waudoit because it would allow a user to control dispensing of water for use at a desirable temperature. 
	As to claims 8-9, Izzy teaches the housing 78 (see paragraph 28 and annotated figures) comprising a housing body coupled to and between a cap and a lower housing, wherein the housing body includes the first inlet 88, the lower housing includes the second inlet 86, and the cap includes the outlet 92.
	As to claims 10 and 12, Izzy teaches water from the first and second sources passing through an interior of the housing 78 (Figs. 4-5 and 7).
	As to claim 11, Izzy teaches the faucet body including a receptacle 44 for receiving the housing 78 (Figs. 4-5). 
	As to claims 13-14, Izzy teaches the faucet body including a receptacle 44 for receiving the housing, wherein the faucet body further includes an enclosure having a top surface, a hot water valve receptacle 60, and a cold water flow receptacle 64, and wherein the receptacles 44, 60, and 64 define respective openings in the top surface (Fig. 2).	
As to claim 18, Izzy teaches the cartridge 20 having a rotatable cap 98 configured to adjust a regulated maximum water temperature of water provided to the outlet 92 of the mixing valve (paragraph 31).
	As to claim 19, Izzy teaches the cap 98 including a slot for receiving a rotating tool 24 (Fig. 10).
	As to claim 22-23, Izzy teaches the thermal motor 94 configured to impart linear force in the first axial direction with respect to axial ends of the thermostat mixing valve cartridge 20, and wherein movement in the first axial direction increases the flow of water form the second source to the outlet 92 (paragraph 30), and wherein the outlet 92 is disposed axially facing on a first axial end of the cartridge 20 (Fig. 6).
	As to claim 24, Izzy teaches the cartridge 20 disposed within the faucet body (Fig. 4).
	As to claim 25, Izzy teaches a receptacle 44 for axial insertion of the cartridge 20 (Figs. 2-5).	

Claims 15, 20-21, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izzy and Waudoit as applied above, and further in view of Jarvis (US 2009/0001178).
	As to claim 15, Izzy teaches chamber 68 operably coupling the hot water valve 62 to the first inlet 88 (Fig. 5), but does not explicitly teach a second chamber operably connected between the second inlet 86 and a source of cold water that bypasses the cold water valve 66. However, Jarvis teaches a configuration wherein a cold water flow from a cold source can be provided to a cold water valve 18 via path 44 and the cold water can also bypass cold water valve 18 via port 70 to a mixer cartridge 48 (Figs. 7-9; paragraphs 61-62). As such it would have been obvious to a person having ordinary 
	As to claims 20-21, Izzy, as modified and discussed in the rejections above, also teaches the limitations of claims 20-21.
	As to claim 26, Izzy teaches the faucet body further including an enclosure having a top surface, a hot water valve receptacle 60, and a cold water flow receptacle 64, and wherein the receptacles 44, 60, and 64 define respective openings in the top surface (Fig. 2).

Allowable Subject Matter
Claims 16-17 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features. However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.



Annotated Figures

    PNG
    media_image1.png
    640
    786
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    513
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 1/4/2022, with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Izzy (US 2011/0126919) and Waudoit (US 2012/0118415).

Conclusion
This action is being made NON-FINAL to afford the applicant(s) the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763